Case 4:21-cv-00764-BRW Document 6 Filed 09/03/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF ARKANSAS

RIO VERDE HOLDINGS LTD PLAINTIFF
VS. CASE NO.
JAMES DAVID BURTON AND
JEFFREY BURTON DEFENDANTS
AFFIDAVIT
STATE OF TEXAS
COUNTY OF fyallas
Rio Verde Holdings LTD (“Plaintiff”), by and through Plaintiffs authorized
representative, states under oath:
1. Plaintiff is the sole owner of 52 miners located at the Facility described
in the complaint and more specifically described as follows:
e (8) Antminer $19 Pro 100T with a fair market value of approximately
$88,000;
e (9) Goldshell CK5 12T with a fair market value of approximately
$90,000;
e (5) Antminer $19 Pro 110T with a fair market value of approximately
$60,000; and
e (30) Canaan Avalon 1166 74T with a fair market value of
approximately $244,500.

(collectively, the “Miners”).
Case 4:21-cv-00764-BRW Document 6 Filed 09/03/21 Page 2 of 3

Bs The fair market value of the Miners wrongfully detained by
Defendants is in excess of $500,000.

3. Plaintiff, as the owner of the Miners, is entitled to immediate
possession of the Miners. However, Defendants are in possession of the Miners and
refuse to turn them over to Plaintiff without payment of fees and alleged damages
that are not owed to them.

A. Defendants wrongfully possess the Miners. Their right of possession
having terminated upon the termination of the services agreement between Plaintiff
and Defendants. Plaintiff has not consented to Defendants continued possession of
the Miners and has demanded—without success—that Defendants allow Plaintiff to
retrieve them.

5. To the best of my knowledge, information, and belief the Defendants
continue to detain the Miners in order to mine digital coin for their own benefit and
to compel the payment of fees and alleged damages that are not owed.

6. Plaintiff has sustained losses since engaging with Defendants as more
fully stated in the complaint. For the detention alone, Plaintiff has lost at least
$45,655 and losses continue to accrue at a rate of at least $1,985 per day.

7. The Miners have not been taken for tax or for fine against Plaintiff or
under order or judgment of a court against it, or seized under execution or
attachment.

8. This cause of action has accrued within three (3) years preceding the

filing of the suit.
Case 4:21-cv-00764-BRW Document 6 Filed 09/03/21 Page 3 of 3

FURTHER AFFIANT SAYETH NOT.

 

Rio Verde Holdings LTD
By: Lee

Date: 3(25 (zoe (

 

ACKNOWLEDGEMENT

STATE OF TEXAS )
COUNTY OF Duillas )

On this 25th day of August 2021, before me, a Notary Public, personally
appeared Warren Rogers an adult individual known to me, or identified by a proper
form of government issued identification, and executed the foregoing instrument for
the purposes herein contained by signing his name hereto.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

Notary Public. ~~ “©

My commission expires: yol4\202) S GER KARLA FERNANDEZ
i Notary ID #131304248

My Commission Expires
October 4, 2021

 
